 

CaSe 2117-CV-OO405-JLR DOCUment 58 Filed 03/06/19 Pag€ 1 Of 4

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
V.

ANDY SHIN FONG CHEN AND AERO SPACE
PORT INTERNATIONAL GROUP, INC.

Defendants, and
Case No. 2117-cV-00405-JLR
NOR_TH AMERICAN FOREIGN TRADE ZONE
INDUSTRIES LLC, WASHINGTON ECONOMIC
DEVELOPMENT CAPITAL LLC,
WASHINGTON ECONOl\/HC DEVELOPMENT
CAPITAL ll LLC, EVF INC., MOSES LAKE
96000 BUILDING LLC, SUN BASIN
ORCHARDS LLC, PIA LLC, JOHN CHEN, TOM
CHEN, BOBBY CHEN, and HEIDI CHEN,

RELIEF DEFENDANTS.

 

 

   

STIPULATION AND‘,~”--_~‘~:. iii-5 ORDER
WHERE`AS THE PARTIES HAVE CONFERRED AND HAVE AGREED
TO STIPULATE THAT:
1. The Securities and EXchange Commission (“SEC”) amends its
Cornplaint under Federal Rule of Civil Procedure 15(a)(2), With the consent of the
Defendants Andy Shin (Sz`c) [Chin] Fong Chen and Aero Space Port International

Group, lnc. (together “Defendants”), to Withdraw that portion of its First Claim for

Stipulation and Proposed Order 1 SEC v. Chen, 2:17-cv-00405~JLR

 

 

01wa

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:17~cv-OO405-.JLR Document 58 Filed 03/06/19 Page 2 of 4

Relief under Section 10(b) of the Securities'EXchange Act of 1934 [15 U.S.C. § 78j(b)] and
Rule 10b-5 thereunder [17 C,F.R. § 240.10b-5] that relates to Rule 10b-5(a) and (c), While
preserving that portion of its First Claim for Relief under Section lO(b) of the Securities _
Exchange Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §
240.10b~5] that relates to Rule lOb-5(b).

2. The SEC amends its Complaint under Federal Rule of Civ_il Procedure
15(a)(2), With the consent of the Defendants, to vvithdraw its Second Claim for Relief
under Section l7(a)(1) of the Securities Act of 1933 _[15 U.S.C. §77q(a)>(2)].

3. The SEC amends its'Complaint under Federal Rule of Civil Procedure
15(a)(2),. vvith the consent of the Defendants, to Withdraw its Fourth Claim for Relief
under Section l7(a)(3) of the Securities Act of 1933 [15 U.S.C. §77q(a)(2)].

4. Pursuant to the Court’s ruling on summary judgment dismissing PlA LLC as
a relief defendant, the SEC removes that entity from the case.

5 . Pursuant to Local Civil Rule 15, the proposed Amended Complaint
indicating how it differs from the SEC’s original complaint (ECF No. l) is attached hereto
as Exhibit 1. Plea_se note that the caption and other parts of the original complaint that
referred to l\/lr. Andy Chen as Andy Shin Fong Chen have been corrected to reflect the
correct spelling of his name, Andy Chin Fong Chen. The parties have also agreed that
because the Amended Complaint differs from the first only to remove certain claims and
one relief defendant, in addition to correcting a spelling mistake, an amended answer Will

not be necessary.

Stipulation and Proposed Order - 2 SEC v. Chen, 2117-cv-00405-JLR

 

 

10
11
12
' 13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:17-cV-00405-JLR ’Docum"ent 58 Fi|ecl 03/06/19 Page 3 014

Dated: March 6, 2019

By: s/ David Mendel

John D. Worland, Jr.

David l\/lendel

100 F Street, NE

Washington, DC 20549

Tel: (202) 551-4438

Email: vvorlandj@sec.gov
Attorneys for Plaintiff

Securities & EXchange Commission

By: S/ Frcmk R. Sz`derius

Frank R. Siderius, Esq.

SlDERIUS, LONERGAN &MARTIN, LLP
500 Union Street, Suite 847

Seattle, Washington 98101

(206) 624-2800

franks@sidlon.com

Attorney for Defendants and Relief Defendants

 

S ORD ERED:
Judge§m\ W(:SL Robart

United tates District Judge, Western District of Washington

Stipulation and Proposed Order 3

SEC v. Chen, 2:17~cv-00405-JLR

 

 

 

\DOO\]O\

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25*

26
27
28

 

Case 2:17-cv-OO405-JLR Document 58 Filed 03/06/19 Page 4 014

CERTIFICATE oF sERVICE

1 certify that on March 6, 2019, a copy of the foregoing document Was served upon

all counsel of record via the Court’s electronic filing system, Which sends notification to

the following parties:

Stipulation and Proposed Order

FRANK R. SIDERIUS,
SIDERIUS, LONERGAN & MARTIN, LLP

Attorneys for Defendants and Relief Defendants

500 Union Street, Suite 847
Seattle, WA 98101
206.624.2800 Worl<

franks@sidlon.corn

war-nw

s/ David Mendel
DAVID MENDEL

4 SEC v. Chen, 2:17-cv-00405-1LR

 

 

